—In an action for a judgment declaring, inter alia, that the plaintiff is not obligated to defend and indemnify the defendants Esther Singh, Arjune Singh, and Allan Ramlochan in an action entitled DeJesus v Singh, pending in the Supreme Court, Kings County, under Docket No. 2847/97, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated September 15, 1999, as granted that branch of the defendants’ cross motion which was for summary judgment dismissing the second cause of action for a declaration that the plaintiff is not obligated to defend and indemnify the defendants based on the rental exclusion provision of the policy.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the Supreme Court properly determined, as a matter of law, that the defendants were entitled to summary judgment dismissing the second cause of action for a declaration that the plaintiff was not obligated to defend and indemnify the defendants based on a rental exclusion in the subject policy. The Supreme Court properly determined that a rental endorsement added to the policy superseded the business pursuits/rental exclusion provision contained in the subject policy of insurance (cf., United States Fid. & Guar. Co. v Annunziata, 67 NY2d 229, 232; Neuwirth v Blue Cross & Blue Shield, 62 NY2d 718, 719). Santucci, J. P., S. Miller, Florio and McGinity, JJ., concur.